Name: Council Regulation (EEC) No 2876/82 of 25 October 1982 amending Regulation (EEC) No 2099/82 as regards the date of transfer of skimmed-milk powder to the Italian intervention agencyn
 Type: Regulation
 Subject Matter: Europe;  processed agricultural produce;  trade policy
 Date Published: nan

 29 . 10 . 82 Official Journal of the European Communities No L 302/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2876/82 of 25 October 1982 amending Regulation (EEC) No 2099/82 as regards the date of transfer of skimmed-milk powder to the Italian intervention agency THE COUNCIL OF THE EUROPEAN COMMUNITIES, fied ; whereas the date for transferring the powder should therefore be postponed, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 (2) of Regulation (EEC) No 2099/82, '1 October 1982' shall be replaced by '31 December 1982'. Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 11 83/82 (2), and in particular Article 7 (4) thereof, Having regard to the proposal from the Commission , Whereas Article 1 (2) of Regulation (EEC) No 2099/82 (3) provides for the transfer of 10 000 tonnes of skimmed-milk powder to the Italian intervention agency before 1 October 1982 ; whereas, because of difficulties which have arisen during the implementa ­ tion of the transfer, the Italian intervention agency cannot take over the powder within the period speci ­ Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 October 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 25 October 1982. For the Council The President H. CHRISTOPHERSEN (&gt;) OJ No L 148 , 28 . 6 . 1968 , p . (2) OJ No L 140, 20 . 5 . 1982, p . (3) OJ No L 223 , 31 . 7 . 1982, p . 13 . 1 . 1 .